I concur. There was, as shown by the opinion of Justice Henshaw, some evidence in this case upon which the jury may have found that the motorman could have prevented the accident by making proper use of the means in his power, as soon as he became aware that plaintiff was walking heedlessly into danger, and, therefore, under the rule settled by a long series of decisions here, we cannot set aside that implied finding upon the ground that it is unsupported by the evidence. I feel constrained to say, however, that the preponderance of the evidence against the plaintiff on this point is so great as to make it difficult to assume that it was the real basis of the verdict.